Title: From George Washington to Major General John Sullivan, 22 February 1779
From: Washington, George
To: Sullivan, John


Dear Sir
Head Quarters Middle Brook 22d February 1779

I have your favr of the 11th instant; and am pleased to hear of the success of your armed Vessel against the Enemy’s Foragers. I fear from the Complexion of General Glover’s letter that he will be under the necessity of leaving the Service, he had thoughts of this some time ago and it was with difficulty that he was prevailed upon to continue.
Inclosed you have a Copy of the arrangement of the two Rhode Island Battalions, but as none of the dates are affixed I must desire you to convene the Officers and have that matter settled. Should any dispute of Rank arise it must be determined by the Regulations of Congress published in the General Orders of the 24th Novemr last: Copy of which has been transmitted to your Deputy Adjt General. Should any promotion arise from Resignation or otherwise it must take place Regimentally as high as Captains and from thence upwards in the line of the State. When proper dates are affixed be pleased to return the list to me that I may transmit it to the Board of War and have the Commissions issued, after which there will be no admission of any claims whatever. The arrangement of Webbs, Sherburnes, Henley’s, Lees and Jacksons are not yet compleated but I expect will be soon. I am Dear Sir Your most obt Servt
Go: Washington
